Citation Nr: 0318439	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-03-431	)	DATE
	)             

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to an effective date earlier 
than January 1, 1979 for the assignment of a 100 percent 
disability evaluation for service-connected chronic brain 
syndrome due to subarachnoid hemorrhage, with left facial 
paresis, encephalomalacia of the left frontal area, headaches 
and a psychotic disorder (chronic brain syndrome herein).  


REPRESENTATION

Appellant represented by:	The American Legion

   

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION


The veteran served on active duty from May 1966 to May 1968.  
He died January [redacted]
, 2002, and is survived by his spouse, the 
appellant.  

This appeal arose from November and December1999 rating 
decision of the VA RO, which refused to reopen a claim for an 
effective date earlier than January 1, 1979 for the 
assignment of a 100 percent disability evaluation for chronic 
brain syndrome.  

The veteran appealed to the Board, and in a March 14, 2001 
decision, the Board denied the claim as well.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2002, the Court issued an Order, 
which granted a joint motion of the parties, vacated the 
March 2001 Board decision, and remanded the matter to the 
Board for development consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA).  However, before the Board 
could initiate the requested development, the veteran died.  
In April 2003, the Court issued an Order which, in pertinent 
part, revoked the October 2002 Court Order, vacated the March 
2001 Board decision, and dismissed the appeal for lack of 
jurisdiction.  The instant Board decision is entirely 
consistent with the Court's April 2003 Order. 




FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1966 to May 1968.  

2.  On April 24, 2003, the Court entered a Judgment, 
effectuating the Court's April 2, 2003 Order, which vacated 
the Board's March 14, 2001 decision, and dismissed the Court 
appeal for lack of jurisdiction, in recognition of the death 
of the veteran.   

3.  In this way, in April 2003, the Board was notified by the 
Court that the veteran had died on January [redacted]
, 2002.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal of a Board decision, since vacated by the Court.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by his spouse, the appellant.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.



		
WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


